Citation Nr: 1046522	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-25 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for multilevel degenerative 
disc disease as secondary to service-connected lumbosacral strain 
and/or bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  The claim was 
remanded in November 2008 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In November 2008, the Board remanded the claim for service 
connection for multilevel degenerative disc disease to determine 
the etiology of the this disorder.  It had been determined that 
the Veteran's service-connected lumbosacral strain was a separate 
disability, and the Board remanded the claim to determine if the 
Veteran's multilevel degenerative disc disease was caused by or 
aggravated by his service-connected lumbosacral strain or 
service-connected bilateral ankle disability.  

In October 2009, the Veteran underwent  VA examination.  The 
examiner indicated, in pertinent part, that it was obvious that 
the Veteran had low back pain, but it was not obvious to the 
cause.  Thus, it is less likely as not caused by his in-service 
injury.  Unfortunately, the examiner did not address the issue 
raised in the Board's remand.  It was requested that an opinion 
be provided specifically about the Veteran's multilevel 
degenerative disc disease(DDD), and whether it was caused or 
aggravated by the Veteran's service-connected lumbosacral strain 
or his service-connected bilateral ankle disability.  The 
examiner only addressed the cause of the Veteran's low back pain, 
not his DDD, nor whether the DDD was caused or aggravated by one 
or both of his service-connected disabilities.  

A remand by the Court or the Board confers on the Veteran or 
other claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268,271 (1998).   
Therefore, since this report does not provide sufficient detail, 
it is incumbent to return the report as inadequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the VA 
examiner who examined the Veteran in 
October 2009 (signed in December 2009) in 
connection with his claim for service 
connection for multilevel DDD condition.  
Have the examiner review the record and 
provide the answers to the questions 
indicated in the November 2008 Board 
remand.  If the examiner is unavailable, 
the Veteran should undergo an additional 
VA examination with another examiner.  In 
either instance, the examiner should 
state:

Whether the Veteran's service-
connected lumbar strain and/or 
bilateral ankle disability caused or 
aggravated his DDD of the lumbar 
spine.  

If it is determined that aggravation 
beyond the natural progress of DDD of 
the lumbar spine exists, the examiner 
should be asked to identify the 
baseline level of severity of the 
symptoms prior to aggravation and the 
level of severity of symptoms due to 
service-connected aggravation.  


The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated along with a 
supporting rationale.  

2.  After undertaking the additional 
development deemed necessary, the AMC/RO 
should readjudicate the claim.  If any 
such action does not resolve the claim, 
the AMC/RO shall issue the Veteran a 
Supplemental Statement of the Case.  He 
and his representative should be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



